         Case 4:20-cv-00606-BRW Document 13 Filed 11/13/20 Page 1 of 1

                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

BART KENNEDY                                                                           PETITIONER


                                     4:20CV00606 BRW/PSH

LAFAYETTE WOODS, Jr.,
SHERIFF, JEFFERSON COUNTY, and
STATE OF ARKANSAS                                                                     RESPONDENTS


                                               ORDER

       I have received proposed Findings and Recommendations from Magistrate Judge Patricia

S. Harris. No objections have been filed. After careful review, I approve and adopt the Findings

and Recommendations in all respects. Judgment will be entered accordingly.

       Pursuant to 28 U.S.C. § 2253 and Rule 11 of the Rules Governing Section 2554 Cases in

the United States District Court, the Court must determine whether to issue a certificate of

appealability in the final order. In § 2254 cases, a certificate of appealability may issue only if

the applicant has made a substantial showing of the denial of a constitutional right. 28 U.S.C. §

2253(c)(1)-(2). The Court finds no issue on which petitioner has made a substantial showing of a
denial of a constitutional right. Thus, the certificate of appealability is denied.

      IT IS SO ORDERED this 13th day of November, 2020.



                                                   Billy Roy Wilson
                                                   UNITED STATES DISTRICT JUDGE
